IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-60294
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ISAAC ROBERT GERKEN,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:01-CR-15-2-BrS
                        --------------------
                          January 29, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Isaac Robert Gerken appeals his guilty-plea conviction and

sentence for armed bank robbery and for using a gun during the

commission of the robbery, in violation of 18 U.S.C. §§ 2113(a)

and 924(c).    He contends that the Government breached the plea

agreement by failing to move for a downward departure for

substantial assistance with respect to the investigation and

trial of codefendant Chadwick Engle, which argument is reviewed

de novo.   See United States v. Laday, 56 F.3d 24, 26 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60294
                                -2-

1995).   Gerken bears the burden of proving, by a preponderance of

the evidence, the underlying facts establishing a breach.        Id.

     Gerken has not met his burden.     His assertion that the

Government breached the plea agreement by refusing to move for a

downward departure for substantial assistance as to Engle fails

because Gerken provided no assistance, substantial or otherwise,

regarding the investigation and trial of Engle.     As the district

court determined, there is no evidence that Gerken repudiated his

statement exonerating Engle or presented the Government with any

information regarding Engle’s involvement in the robbery.     He

thus did not qualify for the downward departure under the plain

terms of the plea agreement.   Gerken’s contention that the

Government lured him into pleading guilty with a deceptive

promise is likewise unavailing; he was given the opportunity to

receive the downward departure but chose not to avail himself of

the opportunity by providing substantial assistance regarding

Engle.

     Gerken alternatively contends that the district court erred

in failing to allow him to withdraw his plea for a “fair and just

reason” under FED. R. CRIM. P. 32(e).    The denial of a Rule 32(e)

motion to withdraw a plea of guilty is reviewed for abuse of

discretion.   United States v. Adam, 296 F.3d 327, 332 (5th Cir.

2002).   The district court did not abuse its discretion in

denying Gerken’s motion, which was predicated entirely on the

contention that the Government breached the plea agreement.       As
                           No. 02-60294
                                -3-

noted above, that contention is without merit.   It thus can not

serve as a “fair and just reason” permitting withdrawal of the

plea under Rule 32.   The district court’s judgment is AFFIRMED.